Citation Nr: 1422972	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an increased initial rating for service-connected bilateral hearing loss, currently evaluated at 0 percent disabling.  


REPRESENTATION

Veteran represented by:	State Veterans Affairs Commission of Mississippi


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia, which in part denied service connection for a cervical spine disability; as well as a March 2012 rating decision which granted service connection at 0 percent for bilateral hearing loss.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

The issue of an increased initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current cervical spine disability is not related to active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2009, prior to the August 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claims has been obtained.  It is noted that the Veteran provided a VA Form 21-4142 for the Semmes Murphey Clinic authorizing the release of records dated in November 1993 pertaining to a spinal surgery.  The facility responded indicating that the records had been shredded.  Although the Veteran was not notified in accordance with 38 C.F.R. § 3.159(e) (2013), such is not prejudicial error as the November 1993 office note from the clinic had already been associated with the claims folder.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was provided in August 2011 and a medical opinion was provided in February 2012, however, those are inadequate.  Accordingly, the Board sought a medical opinion through the Veterans Health Administration (VHA) that was rendered in March 2014.  The Board finds the March 2014 VHA opinion to be thorough and complete with respect to the cervical spine disability.  The clinician reviewed the history and provided an opinion supported by a rationale; therefore, the opinion is adequate.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the option of a personal hearing.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that he has a current cervical spine disability as a result of his military service. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the instant case, August 1969 treatment records note that the Veteran complained of headaches and neck pain for a week, after he had been doing heavy lifting part of the week.  The clinician's impression was that the Veteran had a mild cervical strain.  No other notation with respect to the cervical spine was made in service treatment records, including upon examination in December 1970.  In February 1971 the Veteran reported that there had been no change in his medical condition since his last separation examination.  

November 1993 treatment reports from Baptist Memorial emergency room and the Semme-Murphey clinic show the Veteran complained of neck pain and shoulder pain for three days duration after lifting a heavy tool box.  The Veteran received a posterior cervical discectomy and hemilaminectomy, which was performed by a Dr. C.W. that same month. 

In November 2005, VAMC records including an MRI show multilevel degenerative changes including disc protrusion, most pronounced at C5/6, with a cord impairment, causing central canal stenosis.  

In March 2006, the Veteran received an MRI of his cervical spine at Emory that showed multilevel degenerative changes with central canal stenosis at C4-C5 and C6-C7 as well as moderate to severe neural foraminal stenosis on the left at C6-C7.  No opinion was given as to the etiology of these changes.

In August 2011, the Veteran was afforded a VA compensation and pension examination, which was conducted by QTC medical group.  The examiner noted the Veteran had cervical spine degenerative disc disease with status-post C6-7 hemilaminectomy.  The Veteran reported that his condition had been present since 1969 and due to an injury sustained while lifting heavy boxes within an aircraft, as a member of an operations team.  The examiner stated that she was unable to opine without resorting to mere speculation whether the Veteran's disc disease was a continuation or progression of his in-service cervical strain given that all the records she viewed were post-service.  

On the Veteran's March 2012 VA Form 9 the Veteran stated that he injured his cervical spine in May 1969 after lifting a forty pound box of leaflets over his head while confined in a Cessna aircraft.  He stated he felt a shock down his left shoulder and arm, and that since that time he has further repeated shocks, and that the problem has plagued him since Vietnam.

In February 2012, a medical opinion was obtained addressing whether the cervical stain in 1969 was the cause of the Veteran's current disk disease.  The clinician reviewed the record, including service treatment records, VAMC records from 2005 and 2011 and the August 2011 examination, and opined that it was less likely than not that the degenerative disc disease status post hemilaminectomy was caused by the strain incurred in August 1969.  The clinician opined that there was only one pertinent medical record from service and then a 36 year time gap between that record and the next available medical record referencing a cervical condition, which did not establish a causal relationship.  Also, the cervical strain during service was noted to be mild, and the examiner opined that a mild cervical strain in a nineteen year old would resolve.  However, given that this opinion did not address the Veteran's 1993 medical records, the Board requested a VHA opinion in January 2014.  

In March 2014, a VA neurosurgeon provided a medical opinion in response to the January 2014 VHA request.  After reviewing the file the clinician noted that the patient did suffer from a cervical myofascial strain in 1969.  He noted that this is normally a mild and completely self-resolving injury and that according to documentation the Veteran did recover, as there was no evidence of neck pain until 24 years later when the Veteran suffered an acute cervical disc herniation following heavy lifting.  The clinician concluded that there were no intervening medical symptoms so this would be a separate, independent encounter and not related to any prior history of myofascial strain.  

The clinician further noted that the Veteran demonstrated age appropriate cervical degenerative joint disease and that there is no known relationship between cervical strain and later development of arthritis, which is a function of age; and that there is no reason to believe an early injury would later enhance arthritis of the spine.  The clinician opined that there is no evidence that the cervical myofascial stain would lead to cervical degeneration, based on relevant medical studies.  Therefore, the clinician ultimately opined that it was "extremely unlikely" that the Veteran's cervical spine arthritis was in any way connected to or caused by a prior remote cervical myofascial strain based on recent studies, medical understanding, and the long time lag between the 1969 injury and the 1993 and 2005 MRI findings. 

In April 2014, the Veteran responded that at the time of his original injury there was no medical clinic on his compound and that he remembered experiencing an "electrical shock" when the injury occurred, and that he has suffered periodic neck pain since 1969.  He stated his neurosurgeon in Memphis, Dr. C.W., informed him that his radiculopathy could have been attributed to a previous injury.  

With respect to Hickson element (1), current disability, the record, including the August 2011 examination, shows that the Veteran has a cervical spine disability.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show that in August 1969 there was a notation of a mild cervical strain.  Hickson element (2) is therefore met.  

Turning to crucial Hickson element (3), nexus, the clinician who rendered the March 2014 opinion ultimately opined that it was "extremely unlikely" that the Veterans cervical spine arthritis was connected to or caused by a prior remote cervical myofascial strain based on recent studies, medical understanding, and time between the 1969 injury and the 1993 injury and 2005 findings of degenerative disc disease.  He noted that the separation examination made no mention of persistent neck or arm pain or neurological issues and that when seen in November 1993 "the expected short-term history [was] documented well in the ER note, indicating a 1 day history of neck/shoulder/arm pain, which is expected for an acute cervical disc episode."  The examiner concluded that the Veteran had a cervical myofascial strain in 1969 which is normally a mild and completely self-resolving injury, and the available documentation indicates the Veteran did completely recover.  Since there were no intervening medical symptoms noted or claimed when seen in 1993, this would be a separate, independent encounter, and the subsequent disc herniation would not be dependent on or related to any prior history of myofascial strain.  In addition, by 2005 (age 55), the Veteran demonstrated age-appropriate cervical degenerative joint disease (i.e., arthritis), however, there is no known relationship between cervical strain and later development of arthritis, which is a function of age.  The examiner opined that it was extremely unlikely that current arthritis was connected to remote cervical myofascial strain and noted that the Veteran denied any residual neck injury or neck pain in his affidavit from 1970 and that there was no evidence of a significant neck injury occurring at any time (i.e., cervical spine fracture, etc.).    

The Veteran contends in his August 2009 Notice of Disagreement that he sustained an injury to his cervical spine while participating in flight operations for the 8th PSYOP in Vietnam and that even though his occupation was Postal Clerk that he served in multiple capacities.  He claims he was exposed to machinegun fire, rocket and mortar explosions, and artillery fire.  The Veteran's commanding officer wrote a request for permanent award of Aircraft Crewman Badge stating that the Veteran had participated in at least 15 combat missions under probable exposure to enemy fire.  

In this case, even if the Board conceded based on the evidence of record that the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b), a finding the Veteran actually sustained the type of in-service injuries he describes does not end adjudication of this case.  The provisions of 38 U.S.C.A. § 1154(b) only serve  to lighten the evidentiary requirement for showing service incurrence of an injury or disease; they do not lighten the evidentiary requirements for proving a present disability or an etiological relationship between present disability and some remote injury or disease of active service.  See Dalton v. Nicholson, , 21 Vet. App. 23 (2007).

The record also indicates that the Veteran is a certified emergency registered nurse and his comments carry evidentiary weight as he is a medical professional.  The Board also acknowledges the Veteran's statements that he has had pain since service that has gradually increased over time, and that he only received "cursory" medical care after his in-service injury, and "did what [he] had to do" until he went home.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his back disability and service, the Board acknowledges that he is competent to do so.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  

First, it is noted that insofar as the Veteran reported that Dr. C.W. informed him that radiculopathy "could" have been attributed to a previous injury, such opinion is speculative and not entitled to any weight.  

As noted above, the VHA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, and the clinician, a professor of neurosurgery and a neurosurgeon, has provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Although the Veteran is competent to provide a medical opinion, the Veteran reports that he has experienced problems since the original injury in service.  However, the separation examination findings were normal and the Veteran denied any changes since that examination in February 1971.  Moreover, when seen in November 1993, the Veteran reported symptoms of short duration rather than symptomatology that originated in service.  The Board finds the contemporaneous service separation records and the records generated at the time of the 1993 injury to be credible and probative.  The Veteran's current statements which conflict with those documents are not entitled to a finding of credibility.  Accordingly, the Veteran's statements that he has current disability that is related to an injury in service are outweighed by the VHA opinion.  The Board has considered whether, with respect to arthritis, continuity of symptomatology is shown as chronic disability was not shown in service.  However, as the Veteran's spine was normal at separation and the Veteran had no complaints of symptoms with respect to his cervical spine at the time of the separation examination and in February 1971, and as the records in 1993 reference only a contemporaneous injury with short-term symptomatology, continuity of symptomatology is not shown.    

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for a cervical spine disability is denied.  


REMAND

In a March 2012 rating decision, the AMC granted service connection for bilateral hearing loss and assigned an initial 0 percent rating, effective from November 2008.  Notice of that determination was sent to the Veteran in March 2012. 

In a statement received that same month, the Veteran expressed disagreement with the initial 0 percent rating assigned for the service-connected bilateral hearing loss.  The initial service connection issue before the Board has been resolved, but the Veteran has raised a downstream issue of entitlement to a higher initial disability rating for the service-connected bilateral hearing loss. 

The RO has not yet issued a Statement of the Case (SOC) as to the issue of entitlement to an initial disability rating in excess of 0 percent for the service-connected bilateral hearing loss.  As such, the RO is now required to send the Veteran an SOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative on the issue of an increased initial rating, for the grant of entitlement to service connection for bilateral hearing loss, currently evaluated at 0 percent, required by 38 C.F.R. 
§§ 19.29-19.30 (2013) and Manlincon, 12 Vet. App. at 240.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


